DETAILED ACTION
Applicant's amendment, filed 01 April 2022, is acknowledged.  Claims 2, 4, 5, 8-13, 17, 18, 24-29, 32-34 have been cancelled.  Claims 1, 3, 6, 7, 15, 16, 19, 22, 37, and 38 have been amended.  Claims 41-43 have been added.  Claims 1, 3, 6, 7, 14-16, 19-23, 30, 31, and 35-43 are pending.  The previously elected species of the 2+1 format is free of the art.  The search has therefore been extended to the species of a 4+1 format as encompassed by amended claim 1, and recited in previously withdrawn claim 19 and newly added claims 42 and 43.  Claims 1, 3, 6, 7, 14-16, 19-23, 30, 31, and 35-43 are under consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 01 April 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robin A. Weatherhead on 28 April 2022.

This listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently Amended)  A bispecific antigen binding molecule, comprising: 
two or four antigen binding domains that are Fab fragments each capable of specific binding to 4-1BB; 
an IgG Fc domain composed of a first and a second subunit capable of stable association; 
a VH and VL domain capable of specific binding to Fibroblast Activation Protein (FAP), wherein the VH domain is connected via a peptide linker to the C-terminus of one of the twofirst and second subunits and wherein the VL domain is connected via a peptide linker to the C-terminus of the other of the first and second subunits; and

wherein the two or four antigen binding domains capable of specific binding to 4-1BB comprise two heavy chain and two light chain variable regions, or four heavy chain and four light chain variable regions, respectively, wherein:
 the heavy chain variable region (VH4-1BB) comprises: (i) CDR-H1 comprising the amino acid sequence of SEQ ID NO:1, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:2, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:3, and 
the light chain variable region (VL4-1BB) comprises (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:4, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:5, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:6.

2-5. (Canceled) 

6. (Currently Amended) The bispecific antigen binding molecule of claim 1, wherein the VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP) comprise: 
(a) a heavy chain variable region (VHFAP) comprising (i) CDR-H1 comprising the amino acid sequence of SEQ ID NO:9, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:10, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:11, and a light chain variable region (VLFAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:12, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:13, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:14, or
(b) a heavy chain variable region (VHFAP) comprising (i) CDR-H1 comprising the amino acid sequence of SEQ ID NO:15, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:16, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:17, and a [[a]] light chain variable region (VLFAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:18, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:19, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:20.

7. (Currently Amended)  The bispecific antigen binding molecule of claim 6, wherein the VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP) comprise: 
(a) a heavy chain variable region (VHFAP) comprising an amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO:21, and a light chain variable region (VLFAP) comprising an amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO:22, or
(b) a heavy chain variable region (VHFAP) comprising an amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO:23, and a light chain variable region (VLFAP) comprising an amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO:24. 

8-13. (Canceled)  

14. (Previously Presented) The bispecific antigen binding molecule of claim 1, wherein the IgG Fc domain is an IgG1 Fc domain or an IgG4 Fc domain.

15. (Previously Presented)  The bispecific antigen binding molecule of claim 1, wherein the Fc domain is a human IgG1 Fc domain comprising amino acid mutations L234A, L235A and P329G, numbering according to Kabat EU index.

16. (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising:
(a) two antigen binding domains capable of specific binding to 4-1BB, 
(b) VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP), and 
(c) an IgG Fc domain comprising one or more amino acid substitutions that reduces the binding affinity of the antigen binding molecule to an Fc receptor and/or effector function.

17-18. (Canceled) 

19. (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising:
(a) four antigen binding domains capable of specific binding to 4-1BB, 
(b) VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP) and 
(c) an IgG Fc domain comprising one or more amino acid substitutions that reduces the binding affinity of the antigen binding molecule to an Fc receptor and/or effector function.

20. (Previously Presented) A polynucleotide encoding the bispecific antigen binding molecule of claim 1.

21. (Previously Presented) A host cell comprising the polynucleotide of claim 20.

22. (Previously Presented) A method of producing a bispecific antigen binding molecule comprising culturing the host cell of claim 21 under conditions suitable for the expression of the bispecific antigen binding molecule.

23. (Previously Presented) A pharmaceutical composition comprising a bispecific antigen binding molecule of claim 1 and at least one pharmaceutically acceptable excipient.

24-29. (Canceled)  

30. (Previously Presented)  A method of inhibiting the growth of tumor cells in an individual comprising administering to the individual an effective amount of the bispecific antigen binding molecule of claim 1, to inhibit the growth of the tumor cells.

31. (Previously Presented)  A method of treating cancer or an infectious disease comprising administering to the individual a therapeutically effective amount of the bispecific antigen binding molecule of claim 1 sufficient to treat the cancer or infectious disease.

32-34. (Canceled)

35. (Previously Presented) The method of claim 31, wherein the method comprises treating cancer.

36.  (Previously Presented) The method of claim 35, wherein the bispecific antigen binding molecule is administered in combination with a chemotherapeutic agent, radiation therapy and/or other agents for use in cancer immunotherapy.

37. (Currently Amended)  The bispecific antigen binding molecule of claim 6, wherein the VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP) comprise a heavy chain variable region (VHFAP) comprising (i) CDR-H1 comprising the amino acid sequence of SEQ ID NO:15, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:16, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:17, and a light chain variable region (VLFAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:18, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:19, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:20.

38. (Currently Amended) The bispecific antigen binding molecule of claim 7, wherein the VH and VL domains capable of specific binding to Fibroblast Activation Protein (FAP) comprise a heavy chain variable region (VHFAP) comprising the amino acid sequence of SEQ ID NO:23, and a light chain variable region (VLFAP) comprising the amino acid sequence of SEQ ID NO:24.

39.  (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising two light chains, each comprising the amino acid sequence of SEQ ID NO:46, a first heavy chain comprising the amino acid sequence of SEQ ID NO:49, and a second heavy chain comprising the amino acid sequence of SEQ ID NO:50.

40. (Currently Amended) The bispecific antigen binding molecule of claim [[2]] 1, wherein the two or four antigen binding domains capable of specific binding to 4-1BB comprise a heavy chain variable region (VH4-1BB) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (VL4-1BB) comprising the amino acid sequence of SEQ ID NO:8.

41.  (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising two light chains, each comprising the amino acid sequence of SEQ ID NO:46, a first heavy chain comprising the amino acid sequence of SEQ ID NO:44, and a second heavy chain comprising the amino acid sequence of SEQ ID NO:45.

42.  (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising four light chains, each comprising the amino acid sequence of SEQ ID NO:46, a first heavy chain comprising the amino acid sequence of SEQ ID NO:61, and a second heavy chain comprising the amino acid sequence of SEQ ID NO:62.

43.  (Previously Presented) The bispecific antigen binding molecule of claim 1, comprising four light chains, each comprising the amino acid sequence of SEQ ID NO:46, a first heavy chain comprising the amino acid sequence of SEQ ID NO:57, and a second heavy chain comprising the amino acid sequence of SEQ ID NO:58.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s Statement of Common Ownership, the amendment filed 01 April 2022, and the Examiner’s amendment above have obviated the rejections of record and addressed the concerns identified in the proposed Examiner’s Amendment discussed in the attached Interview Summary.   An updated search of the prior art did not identify a bispecific antigen binding molecule comprising the component elements in the 2+1 or 4+1 specific format as claimed or references suggesting the combination of elements as recited in the claims.  Claims 1, 6, 7, 14-16, 19-23, 30, 31, and 35-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643